EXHIBIT 10.11

 

RIVERVIEW NATIONAL BANK

DIRECTOR EMERITUS AGREEMENT

 

THIS AGREEMENT is made this 30th day of August, 2011, by and between RIVERVIEW
NATIONAL BANK, a national bank located in Marysville, Pennsylvania (the “Bank”),
and Roland Alexander, (the “Director”), to be effective , August 30, 2011.

 

INTRODUCTION

 

To promote orderly succession of the Bank’s Board of Directors, the Bank is
willing to provide retirement benefits to the Director. The Bank will pay the
retirement benefits from its general assets according to the terms of this
Agreement.

 

AGREEMENT

 

The Director and the Bank agree as follows:

 

Article 1

Definitions

 

1.1                                 Definitions.  Whenever used in this
Agreement, the following words and phrases shall have the meanings specified:

 

1.1.1                        “Change in Control” means a change in the ownership
or effective control of the Corporation or the Bank as described in
Section 409A(a)(2)(A)(v) of the Code.

 

Notwithstanding anything else to the contrary set forth in this Agreement, if
(i) an agreement is executed by the Corporation or the Bank providing for any of
the transactions or events constituting a Change in Control as defined herein,
and the agreement subsequently expires or is terminated without the transaction
or event being consummated, and (ii) Director’s service did not terminate during
the period after the agreement and prior to such expiration or termination, for
purposes of this Agreement it shall be as though such agreement was never
executed and no Change in Control event shall be deemed to have occurred as a
result of the execution of such agreement.

 

1.1.2                        “Code” means the Internal Revenue Code of 1986, as
amended and the regulations promulgated there under.

 

1.1.3                        “Corporation” means Riverview Financial
Corporation.

 

1.1.4                        “Disability” means the Director’s inability to
perform substantially all normal duties of a director, provided such disability
complies with the definition provided under Code Section 409A. As a condition to
receiving any benefits, the Bank may require the Director to submit to such
physical or mental evaluations and tests as the Board of Directors deems
appropriate.

 

1.1.5                        “Final Fee” means the Director’s annualized Board
fee in the year of Termination of Service as a Director of the Bank.

 

--------------------------------------------------------------------------------


 

1.1.6                        “Termination of Service” means the Director’s
ceasing to be a member of the Bank’s Board of Directors for any reason other
than death, provided such termination of service complies with the definition of
termination of service under Code Section 409A.

 

Article 2

Lifetime Benefits

 

2.1                                 Director Emeritus Benefit.  Upon Termination
of Service on or after age 65, provided the Director has 10 or more years of
continuous service at the date of termination and is willing to provide the
ongoing services described in Section 2.1.3, the Bank shall pay to the Director
the benefit described in this Section 2.1 in lieu of any other benefit under
this Agreement.

 

2.1.1                        Amount of Benefit.  The annual Director Emeritus
Benefit under his Section 2.1 is a percentage of the Director’s Final Fee based
on the distribution period elected by the Director in Exhibit A. The Bank may
increase the annual benefit under this Section 2.1 at the sole and absolute
discretion of the Bank’s Board of Directors.

 

2.1.2                        Payment of Benefit.  The Bank shall pay the annual
benefit to the Director in 12 equal monthly installments payable on the first
day of each month commencing with the month following the Director’s Termination
of Service and payable for the number of months specified in Exhibit A.

 

2.1.3                        Contingencies.  The benefit payments described in
Section 2.1 are contingent on the Director (i) electing to become a Director
Emeritus, (ii) being available to the Board for advice and consultation when
called upon, (iii) continuing to act as a “Goodwill Ambassador” for the Bank,
and (iv) avoiding any competitive arrangement (see Section 5.3) which is
contrary to the best interests of the Bank. The Bank’s request for the
Director’s time and service must be reasonable in nature and amount.

 

2.2                                 Disability Benefit.  If the Director
terminates service due to Disability prior to age 65, the Bank shall pay to the
Director the benefit described in Section 2.1 in lieu of any other benefit under
this Agreement, except that only item (iv) of Section 2.1.3 shall apply.

 

2.3                                 Change in Control Benefit.  If the Director
is in the active service as a Director or a Director Emeritus of the Bank at the
time of a Change in Control, the Bank shall pay to the Director the benefit
described in Section 2.1 in lieu of any other benefit under this Agreement,
except that Section 2.1.3 shall not apply.

 

Article 3

Death Benefits

 

3.1                                 Death During Active Service.  If the
Director dies after electing to become a Director Emeritus but before benefit
payments have commenced, the Bank shall pay to the Director’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
Lifetime Benefits of Article 2.

 

3.1.1                        Amount of Benefit.  The annual benefit under this
Section 3.1 is a percentage of the Director’s Final Fee based on the
distribution period elected by the Director in Exhibit A.

 

--------------------------------------------------------------------------------


 

3.1.2                        Payment of Benefit.  The Bank shall pay the annual
benefit to the beneficiary in 12 equal monthly installments payable on the first
day of each month commencing within 60 days of the Director’s death and payable
for the number of months specified in Exhibit A.

 

3.2                                 Death During Benefit Period.  If the
Director dies after the benefit payments have commenced under this Agreement but
before receiving all 120 payments, the Bank shall pay the remaining benefits to
the Director’s beneficiary at the same time and in the same amounts they would
have been paid to the Director had the Director survived.

 

Article 4

Beneficiaries

 

4.1                                 Beneficiary Designations.  The Director
shall designate a beneficiary by filing a written designation with the Bank. The
Director may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Director and accepted by the Bank during the Director’s lifetime. The Director’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Director, or if the Director names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Director dies without a valid
beneficiary designation, all payments shall be made to the Director’s estate.

 

4.2                                 Facility of Payment.  If a benefit is
payable to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his or her property, the Bank may pay such benefit
to the guardian, legal representative or person having the care or custody of
such minor, incompetent person or incapable person. The Bank may require proof
of incompetency, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

 

--------------------------------------------------------------------------------


 

Article 5

General Limitations

 

Notwithstanding any provision of this Agreement to the contrary, the Bank shall
not pay any benefit under this Agreement:

 

5.1                                 Excess Parachute or Golden Parachute
Payment.  To the extent the benefit would be an excess parachute payment under
Section 280G of the Code or would be a prohibited golden parachute payment
pursuant to 12 C.F.R. §359.2 and for which the appropriate federal banking
agency has not given written consent to pay pursuant to 12 C.F.R. §359.4.

 

5.2                                 Termination for Cause.  If the Bank
terminates the Director’s service for:

 

5.2.1                        Gross negligence or gross neglect of duties;

 

5.2.2                        Commission of a felony or of a gross misdemeanor
involving moral turpitude; or

 

5.2.3                        Fraud, disloyalty, dishonesty or willful violation
of any law or significant Bank policy committed in connection with the
Director’s service and resulting in an adverse effect on the Bank.

 

5.3                                 Removal.  If the Director is subject to a
final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

5.4                                 Competition After Termination of Service. 
If the Director, without the prior written consent of the Bank, engages in,
becomes interested in, directly or indirectly, as a sole proprietor, as a
partner in a partnership, or as a substantial shareholder in a corporation, or
becomes associated with, in the capacity of employee, director, officer,
principal, agent, trustee or in any other capacity whatsoever, any enterprise
conducted in the trading area (a 50 mile radius of the main office of the Bank),
which enterprise is, or may deemed to be, competitive with any business carried
on by the Corporation as of the date of termination of the Director’s service or
his retirement. This section shall not apply following a Change in Control.

 

5.5                                 Suicide.  If the Director commits suicide
within two years after the date of this Agreement, or if the Director has made
any material misstatement of fact on any application for life insurance
purchased by the Bank.

 

--------------------------------------------------------------------------------


 

Article 6

Claims and Review Procedures

 

6.1                                 Claims Procedure.  The Bank shall notify any
person or entity that makes a claim against the Agreement (the “Claimant”) in
writing, within ninety (90) days of Claimant’s written application for benefits,
of his or her eligibility or non-eligibility for benefits under the Agreement.
If the Bank determines that the Claimant is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial,
(2) a specific reference to the provisions of the Agreement on which the denial
is based, (3) a description of any additional information or material necessary
for the Claimant to perfect his or her claim, and a description of why it is
needed, and (4) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if the Claimant wishes
to have the claim reviewed. If the Bank determines that there are special
circumstances requiring additional time to make a decision, the Bank shall
notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
ninety-day period.

 

6.2                                 Review Procedure.  If the Claimant is
determined by the Bank not to be eligible for benefits, or if the Claimant
believes that he or she is entitled to greater or different benefits, the
Claimant shall have the opportunity to have such claim reviewed by the Bank by
filing a petition for review with the Bank within sixty (60) days after receipt
of the notice issued by the Bank. Said petition shall state the specific reasons
which the Claimant believes entitle him or her to benefits or to greater or
different benefits. Within sixty (60) days after receipt by the Bank of the
petition, the Bank shall afford the Claimant (and counsel, if any) an
opportunity to present his or her position to the Bank orally or in writing, and
the Claimant (or counsel) shall have the right to review the pertinent
documents. The Bank shall notify the Claimant of its decision in writing within
the sixty-day period, stating specifically the basis of its decision, written in
a manner calculated to be understood by the Claimant and the specific provisions
of the Agreement on which the decision is based. If, because of the need for a
hearing, the sixty-day period is not sufficient, the decision may be deferred
for up to another sixty-day period at the election of the Bank, but notice of
this deferral shall be given to the Claimant.

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Director, except as specified in Article 5.

 

--------------------------------------------------------------------------------


 

Article 8

Miscellaneous

 

8.1                                 Binding Effect.  This Agreement shall bind
the Director and the Bank, and their beneficiaries, survivors, executors,
successors, administrators and transferees.

 

8.2                                 No Guarantee of Service.  This Agreement
does not give the Director the right to remain a member of the Bank’s Board of
Directors, nor does it interfere with the Bank’s right to terminate the service
of the Director. It also does not interfere with the Director’s right to
terminate his or her service at any time.

 

8.3                                 Non-Transferability.  Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

8.4                                 Tax Withholding.  The Bank shall withhold
any taxes that are required to be withheld from the benefits provided under this
Agreement.

 

8.5                                 Applicable Law.  The Agreement and all
rights hereunder shall be governed by the laws of the Commonwealth of
Pennsylvania, except to the extent preempted by the laws of the United States of
America. This Agreement shall also be interpreted as is minimally required to
qualify any payment hereunder as not triggering any penalty on the Director
pursuant to Code Section 409A and the regulations promulgated there under.

 

8.6                                 Unfunded Arrangement.  The Director and
beneficiary are general unsecured creditors of the Bank for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Bank to pay such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Director’s life is
a general asset of the Bank to which the Director and beneficiary have no
preferred or secured claim.

 

8.7                                 Recovery of Estate Taxes.  If the Director’s
gross estate for federal estate tax purposes includes any amount determined by
reference to and on account of this Agreement, and if the beneficiary is other
than the Director’s estate, then the Director’s estate shall be entitled to
recover from the beneficiary receiving such benefit under the terms of the
Agreement, an amount by which the total estate tax due by the Director’s estate,
exceeds the total estate tax which would have been payable if the value of such
benefit had not been included in the Director’s gross estate. If there is more
than one person receiving such benefit, the right of recovery shall be against
each such person. In the event the beneficiary has a liability hereunder, the
beneficiary may petition the Bank for a lump sum payment in an amount not to
exceed the beneficiary’s liability hereunder.

 

8.8                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the Bank and the Director as to the
subject matter hereof. No rights are granted to the Director by virtue of this
Agreement other than those specifically set forth herein.

 

--------------------------------------------------------------------------------


 

8.9                                 Administration.  The Bank shall have powers
which are necessary to administer this Agreement, including but not limited to:

 

8.9.1                        Interpreting the provisions of this Agreement;

 

8.9.2                        Establishing and revising the method of accounting
for the Agreement;

 

8.9.3                        Maintaining a record of benefit payments; and

 

8.9.4                        Establishing rules and prescribing any forms
necessary or desirable to administer the Agreement.

 

8.10                           Named Fiduciary.  The Bank shall be the named
fiduciary and plan administrator under this Agreement. The named fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the plan including the service of advisors and the
delegation of ministerial duties to qualified individuals.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Director and a duly authorized Bank officer have signed
this Agreement.

 

 

 

BANK:

ATTEST:

 

RIVERVIEW NATIONAL BANK

 

 

 

/s/ Kirk D. Fox

 

By

/s/ Robert M. Garst

 

 

 

 

 

Title

Chief Executive Officer

 

 

 

 

 

Date

August 30, 2011

 

 

By execution hereof, Riverview National Corporation, consents to and agrees to
be bound by the terms and conditions of this Agreement.

 

 

ATTEST:

 

CORPORATION:

 

 

RIVERVIEW NATIONAL

 

 

CORPORATION

 

 

 

/s/ Kirk D. Fox

 

By

/s/ Robert M. Garst

 

 

 

 

 

Title

Chief Executive Officer

 

 

 

 

 

Date

August 30, 2011

 

 

 

 

 

 

WITNESS:

 

DIRECTOR:

 

 

 

 

 

 

/s/ Theresa M. Wasko

 

/s/ Kimberly Alexander POA Roland Alexander

 

--------------------------------------------------------------------------------